El Juez Asociado, Se. HerNÁNdez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando que contra el auto que dictó el Tribunal de Distrito de San Juan en 8 de Julio del año próximo pasado resolviendo una queja interpuesta por Doña Damiana Huertas contra procedimientos del Juez Municipal de Eío Piedras, no cabe recurso de apelación, pues aquel auto nada resuelve acerca del derecho de propiedad que pueda tener la recurrente sobre la finca de que se trata y por tanto no puede calificarse de definitivo' para los "efectos del expresado recurso.
Se declara no haber lugar á resolver el presente recurso de apelación, con las costas á la parte recurrente; y con cer-tificación del presente devuélvanse los autos al Tribunal de Distrito de San Juan, á los fines procedentes.
Jueces concurrentes: Sres. Figueras, Sulzbacher y Mac-Leary.
El Juez Presidente Sr. Quiñones no formó Tribunal en la vista de este caso.